Case: 18-60374      Document: 00515002644         Page: 1    Date Filed: 06/19/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                    No. 18-60374                              June 19, 2019
                                  Summary Calendar
                                                                             Lyle W. Cayce
                                                                                  Clerk
ELVIA HERNANDEZ CARBAJAL; YAMILET MAYO HERNANDEZ,

                                                 Petitioners

v.

WILLIAM P. BARR, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A208 124 169
                               BIA No. A208 124 170


Before STEWART, Chief Judge, and GRAVES and DUNCAN, Circuit Judges.
PER CURIAM: *
       Elvia Hernandez Carbajal, acting on behalf of herself and her minor
daughter, Yamilet Mayo Hernandez, seeks review of the dismissal by the
Board of Immigration Appeals of their appeal from the denial of their
applications for asylum and withholding of removal.                Hernandez Carbajal
testified that, in Mexico, she and the rest of the passengers on a bus were the



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-60374    Document: 00515002644     Page: 2   Date Filed: 06/19/2019


                                 No. 18-60374

victims of an armed robbery and that, although she moved to two different
places in Mexico following the robbery, she was also afraid to stay in those
places because children in those places were being kidnapped from their
schools. She further stated that despite her report of the robbery to the police,
the police did nothing to address the crime.
      We review for substantial evidence the factual conclusions that an alien
is not eligible for asylum or withholding of removal. Shaikh v. Holder, 588
F.3d 861, 863 (5th Cir. 2009). Under substantial evidence review, we may not
reverse the BIA’s factual findings unless the evidence compels it. Zhang v.
Gonzales, 432 F.3d 339, 344 (5th Cir. 2005).
      To qualify for asylum as a refugee, an applicant must demonstrate either
past persecution or a reasonable, well-founded fear of future persecution based
on one of five enumerated grounds, including, as relevant here, membership in
a particular social group.       See 8 U.S.C. §§ 1158(b)(1)(A), (B)(i) and
1101(a)(42)(A). For the following reasons, the evidence does not compel a
reversal of the BIA’s determination that the petitioners are not entitled to
asylum. See Zhang, 432 F.3d at 344.
      To the extent that Hernandez Carbajal defines her particular social
group as witnesses to crime and/or kidnapped children who are denied
protection by the government, she did not put forth those definitions before the
Immigration Judge or the BIA. Because Hernandez Carbajal failed to exhaust
her administrative remedies with respect to these claims, we lack jurisdiction
to consider them. See Omari v. Holder, 562 F.3d 314, 323-25 (5th Cir. 2009).
Accordingly, the portion of the petition for review raising these claims is
dismissed. See Claudio v. Holder, 601 F.3d 316, 319 (5th Cir. 2010).
      Further, Hernandez Carbajal has abandoned any challenge to the BIA’s
determinations that general criminal activities not connected to a protected



                                       2
    Case: 18-60374     Document: 00515002644    Page: 3   Date Filed: 06/19/2019


                                 No. 18-60374

ground do not constitute persecution and that there was no nexus between
Hernandez Carbajal’s proposed particular social group and the alleged
criminal activities.   Thus, she has abandoned any challenge to those
determinations. See Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003).
      As Hernandez Carbajal failed to establish persecution, a well-founded
fear of future persecution, or that any alleged persecution or potential future
persecution was on account of a protected ground, we need not consider
whether Hernandez Carbajal’s proposed particular social group of women who
lack protection by the government is cognizable. See Nieves Varela v. Whitaker,
747 F. App’x 248, 249 (5th Cir. 2019). Finally, because Hernandez Carbajal
does not warrant asylum based on past persecution or a well-founded fear of
persecution, she cannot meet the standard for withholding of removal. Eduard
v. Ashcroft, 379 F.3d 182, 186 n.2 (5th Cir. 2004).
      Accordingly, the petition for review is DENIED IN PART and
DISMISSED IN PART.




                                       3